Case 2:20-cv-18449-MCA-LDW Document 1 Filed 12/08/20 Page 1 of 18 PageID: 1



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

 ZOLTAN KONDER,                                        )   Case No.
                                                       )
                         Plaintiff,                    )
                                                       )
                                                       )   COMPLAINT FOR VIOLATIONS
                  vs.                                  )   OF THE FEDERAL SECURITIES
                                                       )   LAWS
 CIT GROUP INC., ELLEN R. ALEMANY,                     )
 MICHAEL L. BROSNAN, MICHAEL A.                        )   JURY TRIAL DEMANDED
 CARPENTER, DORENE C. DOMINGUEZ,                       )
 ALAN FRANK, WILLIAM M. FREEMAN, R.                    )
 BRAD OATES, GERALD ROSENFELD,                         )
 JOHN R. RYAN, SHEILA A. STAMPS,                       )
 KHANH T. TRAN, and LAURA S. UNGER,                    )
                                                       )
                        Defendants.                    )
                                                       )


       Plaintiff Zoltan Konder (“Plaintiff”), by and through his undersigned counsel, for his

complaint against defendants, alleges upon personal knowledge with respect to himself, and upon

information and belief based upon, inter alia, the investigation of counsel as to all other allegations

herein, as follows::

                           NATURE AND SUMMARY OF THE ACTION

       1.        Plaintiff brings this action against CIT Group Inc. (“CIT” or the “Company”) and

the members of CIT’s Board of Directors (the “Board” or the “Individual Defendants”) for their

violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”), 15 U.S.C. §§ 78n(a), 78t(a), and U.S. Securities and Exchange Commission (“SEC”) Rule

14a-9, 17 C.F.R. § 240.14a-9, arising out of their attempt to merge with First Citizens BancShares,

Inc. (“First Citizens”) and FC Merger Subsidiary IX, Inc., (“Merger Sub”) (the “Proposed

Transaction”).

       2.        On October 16, 2020, CIT announced that it had entered into an Agreement and

Plan of Merger (the “Merger Agreement”) pursuant to which each CIT stockholder will receive
Case 2:20-cv-18449-MCA-LDW Document 1 Filed 12/08/20 Page 2 of 18 PageID: 2




0.0620 shares of First Citizens common stock for each share of CIT common stock they own.

Upon completion of the Proposed Transaction, First Citizens stockholders will own

approximately 61% and CIT stockholders will own approximately 39% of the combined

company.

       3.      On November 16, 2020, First Citizens filed a Registration Statement on Form S-4

(the “S-4”) with the SEC. The S-4 is materially deficient and misleading because, inter alia, it

fails to disclose material information regarding: (i) financial projections for CIT, First Citizens and

the pro forma company; (ii) the data and inputs underlying the financial analyses that support the

fairness opinions provided by the Company’s financial advisors, Keefe, Bruyette & Woods, Inc.

(“KBW”) and Morgan Stanley & Co. LLC (“Morgan Stanley”); (iii) the background of the

Proposed Transaction; and (iv) potential conflicts of interest faced by KBW, Morgan Stanley and

Company insiders. Without additional information, the S-4 is materially misleading in violation

of the federal securities laws.

       4.      The stockholder vote to approve the Proposed Transaction is forthcoming. Under

the Merger Agreement, following a successful stockholder vote, the Proposed Transaction will be

consummated. For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

defendants from conducting the stockholder vote on the Proposed Transaction unless and until the

material information discussed below is disclosed to the holders of the Company common stock,

or, in the event the Proposed Transaction is consummated, to recover damages resulting from the

defendants’ violations of the Exchange Act.

                                  JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein for violations of Sections

14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder pursuant to




                                                 -2-
Case 2:20-cv-18449-MCA-LDW Document 1 Filed 12/08/20 Page 3 of 18 PageID: 3




Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331 (federal question

jurisdiction).

        6.       This Court has jurisdiction over the defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

        7.       Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391 because: (i) the Company maintains corporate offices in

this District; (ii) one or more of the defendants either resides in or maintains executive offices in

this District; and (iii) defendants have received substantial compensation in this District by doing

business here and engaging in numerous activities that had an effect in this District.

                                          THE PARTIES

        8.       Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of

CIT.

        9.       Defendant CIT is a Delaware corporation, with its principal executive offices

located at 11 West 42nd Street, New York, New York 10036 and a corporate office located at One

CIT Drive, Livingston, New Jersey 07039. CIT’s common stock trades on the New York Stock

Exchange under the ticker symbol “CIT.”

        10.      Defendant Ellen R. Alemany (“Alemany”) has served as Chief Executive Officer

(“CEO”) of the Company since April 2016, Chairwoman of the Board since May 2016, and a

director of the Company since January 2014.

        11.      Defendant Michael L. Brosnan has served as a director of the Company since

November 2016.




                                                 -3-
Case 2:20-cv-18449-MCA-LDW Document 1 Filed 12/08/20 Page 4 of 18 PageID: 4




        12.   Defendant Michael A. Carpenter has served as a director of the Company since

May 2016.

        13.   Defendant Dorene C. Dominguez has served as a director of the Company since

February 2017.

        14.   Defendant Alan Frank has served as a director of the Company since August 2015.

        15.   Defendant William M. Freeman has served as a director of the Company since July

2003.

        16.   Defendant R. Brad Oates has served as a director of the Company since December

2009.

        17.   Defendant Gerald Rosenfeld has served as a director of the Company since January

2010.

        18.   Defendant John R. Ryan has served as Lead Director of the Company since May

2008 and a director of the Company since July 2003.

        19.   Defendant Sheila A. Stamps has served as a director of the Company since February

2014.

        20.   Defendant Khanh T. Tran has served as a director of the Company since July 2017.

        21.   Defendant Laura S. Unger has served as a director of the Company since January

2010.

        22.   Defendants identified in paragraphs 10-21 are referred to herein as the “Board” or

the “Individual Defendants.”

        23.   Relevant non-party First Citizens is a Delaware corporation, with its principal

executive offices located at 4300 Six Forks Road, Raleigh, North Carolina 27609. First Citizens’

common stock trades on the Nasdaq Global Select Market under the ticker symbol “FCNCA.”




                                             -4-
Case 2:20-cv-18449-MCA-LDW Document 1 Filed 12/08/20 Page 5 of 18 PageID: 5




                               SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

        24.    CIT is a bank holding company and a financial holding company with $46 billion

of earning assets and total deposits of $35 billion at December 31, 2019. CIT provides financing,

leasing and advisory services principally to middle-market companies and small businesses in a

wide variety of industries, primarily in North America. The Company also provides banking and

related services to commercial and individual customers through its banking subsidiary, CIT Bank,

N.A. (“CIT Bank”), which includes over 60 branches located in Southern California and its online

bank.

        25.    On July 21, 2020, CIT announced its second quarter 2020 financial results.

Defendant Alemany commented on the quarter, stating:

        The strength and resiliency of CIT today is the result of a multi-year enterprise
        transformation. Our seasoned management team has the agility to navigate the
        current environment, while supporting our customers, managing our risks, and
        unlocking areas of opportunity. While our results continued to be affected by the
        pandemic, our diverse franchise and deep industry and asset class expertise allowed
        us to win business in sectors of strength in the commercial market . . . .

        The integration of the recent acquisition [of Mutual of Omaha Bank] remains on
        track, and we are achieving efficiencies ahead of schedule as we bring our
        businesses together. In addition, we posted solid growth in our lower-cost
        homeowner association and commercial deposit channels, as we advanced those
        initiatives. While the economic environment remains dynamic, we are focused on
        continually adapting, improving and delivering on opportunities that strengthen our
        company.

        26.    On October 16, 2020, CIT announced its third quarter 2020 financial results,

including third quarter total net revenue of $474 million, as compared to total net revenue of $454

million during the same quarter of 2019. Defendant Alemany commented on the results, stating:

        Third quarter results reflected a return to profitability for CIT as we continued to
        navigate the business amid a dynamic economic environment related to the
        pandemic. Our expertise across diverse commercial sectors allowed us to originate
        loans and leases in growth areas such as power and renewable energy, technology,



                                               -5-
Case 2:20-cv-18449-MCA-LDW Document 1 Filed 12/08/20 Page 6 of 18 PageID: 6




       telecom and healthcare. Deposit costs declined 32 basis points as we continued to
       post solid growth in the homeowner association and commercial deposit channels,
       while driving costs down in the retail channels. Operating expenses declined,
       capital and liquidity remained solid and our credit reserve is strong.

       27.     On October 16, 2020, CIT and First Citizens issued a joint press release announcing

the Proposed Transaction. The press release states, in relevant part:

       RALEIGH, North Carolina and NEW YORK, New York – October 16, 2020 – First
       Citizens BancShares, Inc. (NASDAQ: FCNCA) (“First Citizens”), the parent
       company of First-Citizens Bank & Trust Company, and CIT Group Inc. (NYSE:
       CIT) (“CIT”), the parent company of CIT Bank, N.A., jointly announced today that
       they have entered into a definitive agreement under which the companies will
       combine in an all-stock merger of equals to create the 19th largest bank in the
       United States based on assets.

       The transformational partnership will create greater scale to drive growth, improve
       profitability and enhance stockholder value. The transaction brings together the
       complementary strengths of First Citizens’ low-cost retail deposit franchise and full
       suite of banking products with CIT’s national commercial lending expertise and
       strong market positions. In addition, it creates a more diversified deposit strategy
       with First Citizens’ 550+ full-service retail banking locations in key growth MSAs,
       including across the Southeast, and CIT’s rapidly growing homeowner association
       business, leading direct bank and complementary Southern California retail branch
       network.

       Under the terms of the definitive merger agreement, which was unanimously
       approved by the Boards of Directors of both companies, CIT stockholders will
       receive 0.0620 shares of First Citizens class A common stock for each share of CIT
       common stock they own. First Citizens stockholders will own approximately 61%
       and CIT stockholders will own approximately 39% of the combined company.

       The combined company will operate under the First Citizens name and will trade
       under the First Citizens ticker symbol FCNCA on the Nasdaq stock market. The
       combined company will be headquartered in Raleigh, N.C., and will maintain
       significant operation centers in New York, Pasadena, Omaha, Phoenix,
       Jacksonville, Fla., New Jersey and Columbia, S.C., among other locations.

       Frank Holding, Jr., Chairman and CEO of First Citizens, will retain the same roles
       at the combined company. Ellen R. Alemany, Chairwoman and CEO of CIT, will
       assume the role of Vice Chairwoman and play a key role in the merger integration.
       In addition, she will serve on the Board of Directors of the combined company.




                                               -6-
Case 2:20-cv-18449-MCA-LDW Document 1 Filed 12/08/20 Page 7 of 18 PageID: 7




       The Board of Directors of the combined company will consist of 14 directors, the
       current 11 First Citizens Board members and three CIT Board members, including
       Ms. Alemany.

       “This is a transformational partnership for First Citizens and CIT designed to create
       long-term value for all of our constituents including our stockholders, our
       customers, our associates and our communities,” said Frank Holding, Jr. “We have
       long admired CIT’s market-leading commercial business, including their strong
       market position across multiple asset classes. Under Ellen’s leadership, CIT has
       made tremendous progress in reducing its cost of funds, enhancing risk
       management processes and retaining key talent. First Citizens has a long history of
       delivering strong returns to our stockholders, gathering low-cost deposits and
       driving strong earnings, which are all supported by an exceptional credit culture,
       strong capital and excellent risk management. Together, First Citizens and CIT
       will be able to leverage both companies’ unique attributes to create the 19th largest
       bank in the country, well-positioned to compete across the United States.”

       Ellen R. Alemany, Chairwoman and CEO of CIT, said, “Frank and I have long
       respected each other’s companies and believe this transaction will accelerate our
       strategic goals by bringing together the expertise of both banks to create scale,
       strength and value. I’m proud of the work we have done to transform CIT in recent
       years to a leading, national commercial bank. This transaction will build on those
       efforts and more fully unlock the potential in our core franchises. In addition, the
       strength that is created as a larger U.S. bank will enable greater opportunities for
       our team, our customers and our communities.”

The S-4 Misleads CIT Stockholders by Omitting Material Information

       28.     On November 16, 2020, defendants filed the materially misleading and incomplete

S-4 with the SEC. Designed to convince CIT’s stockholders to vote in favor of the Proposed

Transaction, the S-4 is rendered misleading by the omission of critical information concerning: (i)

financial projections for CIT, First Citizens and the pro forma company; (ii) the data and inputs

underlying the financial analyses that support the fairness opinions provided by the Company’s

financial advisors, KBW and Morgan Stanley; (iii) the background of the Proposed Transaction;

and (iv) potential conflicts of interest faced by KBW, Morgan Stanley and Company insiders.

Material Omissions Concerning Financial Projections for CIT, First Citizens and the Pro
Forma Company




                                               -7-
Case 2:20-cv-18449-MCA-LDW Document 1 Filed 12/08/20 Page 8 of 18 PageID: 8




       29.     The S-4 omits material information regarding financial projections for CIT, First

Citizens and the pro forma company.

       30.     For example, the S-4 sets forth, “CIT management approved for use certain publicly

available consensus “street estimates” for CIT, as extrapolated for certain fiscal years based on

CIT’s guidance that was provided to and used by KBW and Morgan Stanley for the purpose of

performing their respective financial analyses in connection with their respective opinions[.]” S-

4 at 115. The S-4 fails, however, to disclose the CIT Street Forecasts utilized by KBW and Morgan

Stanley in the financial analyses underlying their respective fairness opinions.

       31.     The S-4 further fails to disclose the “estimates regarding certain pro forma financial

effects of the first step merger on First Citizens (including, without limitation, the cost savings and

related expenses expected to result or be derived from the first step merger)” (id. at 92) and the

“information relating to certain strategic, financial and operational benefits anticipated from the

first step merger, prepared by the managements of CIT and First Citizens, respectively (such

information is referred to herein as the “Synergies”)” (id. at 106) utilized by KBW and Morgan

Stanley, respectively.

       32.     The S-4 also fails to disclose the Case 1 Adjusted CIT Financial Projections and

the Case 2 Adjusted CIT Financial Projections utilized by Morgan Stanley in its analyses.

       33.     The omission of this material information renders certain portions of the S-4

materially misleading, including, inter alia, the following sections of the S-4: “Certain Unaudited

Prospective Financial Information” and “Opinions of CIT’s Financial Advisors.”

Material Omissions Concerning KBW’s and Morgan Stanley’s Financial Analyses

       34.     The S-4 fails to disclose material information concerning the financial analyses

performed by KBW and Morgan Stanley.




                                                 -8-
Case 2:20-cv-18449-MCA-LDW Document 1 Filed 12/08/20 Page 9 of 18 PageID: 9




       35.     The S-4 describes KBW’s and Morgan Stanley’s fairness opinions and the various

valuation analyses they performed in support of their opinions. However, the description of

KBW’s and Morgan Stanley’s fairness opinions and analyses fails to include key inputs and

assumptions underlying these analyses. Without this information, as described below, CIT’s

public stockholders are unable to fully understand these analyses and, thus, are unable to determine

what weight, if any, to place on KBW’s and Morgan Stanley’s fairness opinions in determining

whether to vote in favor of the Proposed Transaction.

       36.     With respect to KBW’s CIT Selected Companies Analysis – Selection Based on the

Size of Total Assets, CIT Selected Companies Analysis – Selection Based on the Deposits

Operations, First Citizens Selected Companies Analysis, and Pro Forma Selected Companies

Analysis, the S-4 fails to disclose the individual multiples and metrics for each of the companies

observed in the analyses.

       37.     With respect to KBW’s Relative Contribution Analysis, the S-4 fails to disclose: (i)

the historical balance sheet data for First Citizens and CIT as of September 30, 2020; (ii) the CIT

Street Forecasts used in the analysis; (iii) the financial forecasts and projections of CIT (with

respect to fiscal years 2021, 2022 and 2023) provided by CIT management, as adjusted based on

CIT management’s guidance; (iv) the financial forecasts and projections of First Citizens (with

respect to fiscal years 2021, 2022 and 2023) provided by First Citizens management; and (v) the

diluted CIT share count as of September 30, 2020 and diluted First Citizens share count as of

September 30, 2020.

       38.     With respect to KBW’s Pro Forma Financial Impact Analysis, the S-4 fails to

disclose: (i) the closing balance sheet estimates as of March 31, 2021 for First Citizens and CIT;

(ii) the “CIT Street Forecasts” used in the analysis; (iii) the financial forecasts and projections of




                                                -9-
Case 2:20-cv-18449-MCA-LDW Document 1 Filed 12/08/20 Page 10 of 18 PageID: 10




First Citizens provided by First Citizens management; and (iv) the pro forma assumptions

(including, without limitation, the cost savings and related expenses expected to result from the

first step merger as well as certain accounting adjustments and restructuring charges assumed with

respect thereto) provided by CIT management.

       39.        With respect to KBW’s CIT Discounted Cash Flow Analysis, the S-4 fails to

disclose: (i) the CIT Street Forecasts for 2021 and 2022 used in the analysis; (ii) the individual

inputs and assumptions underlying the discount rates ranging from 11.0% to 14.0%; (iii) the excess

cash flows that CIT could generate over the 5-year period from 2021 through 2026; and (iv) CIT’s

terminal value.

       40.        With respect to KBW’s First Citizens Discounted Cash Flow Analysis, the S-4 fails

to disclose: (i) the individual inputs and assumptions underlying the discount rates ranging from

9.0% to 12.0%; (ii) the excess cash flows that First Citizens could generate over the 5-year period

from 2021 through 2026; and (iii) First Citizens’ terminal value.

       41.     With respect to KBW’s Pro Forma Combined Discounted Cash Flow Analysis, the

S-4 fails to disclose: (i) the individual inputs and assumptions underlying the discount rates ranging

from 10.5% to 12.5%; (ii) the estimated excess cash flows that the pro forma combined entity could

generate over the 5-year period from 2021 through 2026; (iii) the pro forma combined entity’s

terminal value; and (iv) the cost savings and related expenses and accounting adjustments and

restructuring charges used in the analysis.

       42.     With respect to Morgan Stanley’s CIT Public Trading Comparables Analysis and

First Citizens Public Trading Comparables Analysis, the S-4 fails to disclose: (i) the Case 1

Adjusted CIT Financial Projections and Case 2 Adjusted CIT Financial Projections utilized in the




                                                - 10 -
Case 2:20-cv-18449-MCA-LDW Document 1 Filed 12/08/20 Page 11 of 18 PageID: 11




analyses; and (ii) the individual multiples and metrics for each of the companies observed in the

analyses.

        43.        With respect to Morgan Stanley’s CIT Dividend Discount Analysis, the S-4 fails to

disclose: (i) the CIT Street Forecasts for 2021 and 2022 used in the analysis; (ii) the individual

inputs and assumptions underlying the discount rates ranging from 12.5% to 14.0%; and (iii) CIT’s

terminal value.

        44.        With respect to Morgan Stanley’s CIT Analyst Price Targets Analysis, the S-4 fails

to disclose: (i) the individual price targets analyzed; and (ii) the sources thereof.

        45.        With respect to Morgan Stanley’s First Citizens Dividend Discount Analysis, the

S-4 fails to disclose: (i) the individual inputs and assumptions underlying the discount rates ranging

from 6.8% to 8.8%; and (ii) First Citizens’ terminal value.

        46.        With respect to Morgan Stanley’s Pro Forma Accretion/Dilution Analysis, the S-4

fails to disclose: (1) the CIT Street Forecasts as used in the analysis; and (2) the Synergies as used

in the analysis.

        47.        With respect to Morgan Stanley’s Pro Forma Dividend Discount Analysis, the S-4

fails to disclose: (i) the CIT Street Forecasts used in the analysis; (ii) the Synergies used in the

analysis; (iii) the individual inputs and assumptions underlying the discount rates ranging from

9.2% to 11.2%; and (iv) First Citizens’ terminal value.

        48.        Without such undisclosed information, CIT stockholders cannot evaluate for

themselves whether the financial analyses performed by KBW and Morgan Stanley were based on

reliable inputs and assumptions or whether they were prepared with an eye toward ensuring that

positive fairness opinions could be rendered in connection with the Proposed Transaction. In other

words, full disclosure of the omissions identified above is required in order to ensure that




                                                 - 11 -
Case 2:20-cv-18449-MCA-LDW Document 1 Filed 12/08/20 Page 12 of 18 PageID: 12




stockholders can fully evaluate the extent to which KBW and Morgan Stanley’s opinions and

analyses should factor into their decision whether to vote in favor of or against the Proposed

Transaction.

       49.     The omission of this material information renders certain portions of the S-4

materially misleading, including, inter alia, the following sections of the S-4: “Opinions of CIT’s

Financial Advisors” and “Certain Unaudited Prospective Financial Information.”

Material Omissions Concerning the Background of the Proposed Transaction

       50.     The S-4 fails to disclose material information concerning the background process

leading to the Proposed Transaction.

       51.     For example, the S-4 fails to disclose the terms of the confidentiality agreements

the Company entered into with potential bidders, including with parties identified in the S-4 as

“Company A” on June 5, 2020, and “Company B” on July 15, 2020. See id. at 68, 69. The S-4,

however, fails to disclose whether these confidentiality agreements contained standstill provisions

and/or “don’t-ask, don’t-waive” standstill provisions that are still in effect and currently precluding

these parties from making a topping bid for the Company.

       52.     The omission of this material information renders certain portions of the S-4

materially misleading, including, inter alia, the following section of the S-4: “Background of the

Merger.”

Material Omissions Concerning KBW’s, Morgan Stanley’s and Company Insiders’ Potential
Conflicts of Interest

       53.     The S-4 fails to disclose material information concerning the potential conflicts of

interest faced by KBW and Morgan Stanley.

       54.     The S-4 sets forth:




                                                - 12 -
Case 2:20-cv-18449-MCA-LDW Document 1 Filed 12/08/20 Page 13 of 18 PageID: 13




        In addition to the present engagement, in the two (2) years preceding the date of its
        opinion, KBW provided investment banking or financial advisory services to CIT
        and received compensation for such services. KBW acted as (i) joint book-running
        manager for CIT’s August 2018 offering of senior unsecured notes, (ii) joint book-
        running manager for CIT Bank’s September 2019 offering of senior unsecured
        fixed-to-floating rate notes, (iii) senior co-manager for CIT’s November 2019
        offering of preferred stock, (iv) senior co-manager for CIT’s November 2019
        offering of fixed-to-fixed rate subordinated notes and (v) financial advisor to CIT
        in connection with its September 2020 disposition of its investment management
        and trust business.

Id. at 105. The S-4 fails, however, to disclose the amount of compensation KBW received in

connection with the services it provided to CIT and CIT Bank in the two years preceding the date

of its fairness opinion.

        55.     The S-4 further states that, “[d]uring the two (2) years preceding the date of delivery

of Morgan Stanley’s written opinion, Morgan Stanley and its affiliates have provided financing

services to CIT for which Morgan Stanley and its affiliates have received aggregate fees of

approximately $1 to 5 million.” Id. at 114. Yet, the S-4 fails to disclose the details of any services

Morgan Stanley provided to First Citizens in the two years preceding the date of its fairness

opinion, and any fees received for services provided.

        56.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

        57.     The S-4 also fails to disclose material information concerning the potential conflicts

of interest faced by the Company’s insiders.

        58.     The S-4 sets forth:

        In connection with the execution of the merger agreement, First Citizens also
        entered into retention letter agreements with David Harnisch as President,
        Commercial Finance (the “Harnisch letter agreement”) and one other executive
        officer of CIT with respect to the terms of their employment with and service to




                                                - 13 -
Case 2:20-cv-18449-MCA-LDW Document 1 Filed 12/08/20 Page 14 of 18 PageID: 14




       First Citizens Bank following the completion of the mergers, which will become
       effective upon the effective time.

Id. at 119. Yet, the S-4 fails to disclose the identity of the other executive offer of CIT that entered

into an employment agreement with First Citizens and the details of the employment and retention-

related discussions and negotiations that occurred between First Citizens, David Harnisch and the

other executive officer of CIT, including who participated in all such communications, when they

occurred and their content.

       59.      Communications regarding post-transaction employment and merger-related

benefits during the negotiation of the underlying transaction must be disclosed to stockholders.

This information is necessary for CIT’s stockholders to understand potential conflicts of interest

of management and the Board, as that information provides illumination concerning motivations

that would prevent fiduciaries from acting solely in the best interests of the Company’s

stockholders.

       60.      The omission of this material information renders certain portions of the S-4

materially misleading, including, inter alia, the following section of the S-4: “Background of the

Merger.”

       61.      Accordingly, Plaintiff seeks injunctive and other equitable relief to prevent the

irreparable injury that Company stockholders will continue to suffer absent judicial intervention.

                                      CLAIMS FOR RELIEF

                                               COUNT I

             Claims Against All Defendants for Violations of Section 14(a) of the
                  Exchange Act and Rule 14a-9 Promulgated Thereunder

       62.      Plaintiff repeats all previous allegations as if set forth in full.

       63.      During the relevant period, defendants disseminated the false and misleading S-4

specified above, which failed to disclose material facts necessary to make the statements, in light



                                                  - 14 -
Case 2:20-cv-18449-MCA-LDW Document 1 Filed 12/08/20 Page 15 of 18 PageID: 15




of the circumstances under which they were made, not misleading in violation of Section 14(a) of

the Exchange Act and SEC Rule 14a-9 promulgated thereunder.

       64.     By virtue of their positions within the Company, the defendants were aware of this

information and of their duty to disclose this information in the S-4. The S-4 was prepared,

reviewed, and/or disseminated by the defendants. It misrepresented and/or omitted material facts,

including material information about financial projections for CIT, First Citizens and the pro forma

company, the financial analyses performed by the Company’s financial advisors, the background

of the Proposed Transaction, and potential conflicts of interest faced by the Company’s financial

advisors and Company insiders. The defendants were at least negligent in filing the S-4 with these

materially false and misleading statements.

       65.     The omissions and false and misleading statements in the S-4 are material in that a

reasonable stockholder would consider them important in deciding how to vote on the Proposed

Transaction.

       66.     By reason of the foregoing, the defendants have violated Section 14(a) of the

Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.

       67.     Because of the false and misleading statements in the S-4, Plaintiff is threatened

with irreparable harm, rendering money damages inadequate. Therefore, injunctive relief is

appropriate to ensure defendants’ misconduct is corrected.

                                             COUNT II

                 Claims Against the Individual Defendants for Violations of
                            Section 20(a) of the Exchange Act

       68.     Plaintiff repeats all previous allegations as if set forth in full.

       69.     The Individual Defendants acted as controlling persons of CIT within the meaning

of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as officers




                                                 - 15 -
Case 2:20-cv-18449-MCA-LDW Document 1 Filed 12/08/20 Page 16 of 18 PageID: 16




and/or directors of CIT, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the false statements contained in the S-4 filed with the SEC, they had the

power to influence and control and did influence and control, directly or indirectly, the decision-

making of the Company, including the content and dissemination of the various statements which

Plaintiff contends are false and misleading.

       70.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the S-4 and other statements alleged by Plaintiff to be misleading prior to and/or shortly

after these statements were issued and had the ability to prevent the issuance of the statements or

cause the statements to be corrected.

       71.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the securities violations

as alleged herein, and exercised the same.           The S-4 at issue contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were, thus, directly involved in the making of the S-4.

       72.     In addition, as the S-4 sets forth at length, and as described herein, the Individual

Defendants were each involved in negotiating, reviewing, and approving the Proposed

Transaction. The S-4 purports to describe the various issues and information that they reviewed

and considered—descriptions the Company directors had input into.

       73.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       74.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and SEC Rule 14a-




                                                - 16 -
Case 2:20-cv-18449-MCA-LDW Document 1 Filed 12/08/20 Page 17 of 18 PageID: 17




9, promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of defendants’ conduct, CIT’s stockholders will

be irreparably harmed.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief,

including injunctive relief, in his favor on behalf of CIT, and against defendants, as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction and

any vote on the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages to Plaintiff;

       C.      Directing the Individual Defendants to disseminate an S-4 that does not contain any

untrue statements of material fact and that states all material facts required in it or necessary to

make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the Exchange Act,

as well as SEC Rule 14a-9 promulgated thereunder;

       E.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.




                                                - 17 -
Case 2:20-cv-18449-MCA-LDW Document 1 Filed 12/08/20 Page 18 of 18 PageID: 18




                                        JURY DEMAND

       Plaintiff demands a trial by jury.

 Dated: December 8, 2020                             WEISSLAW LLP


                                              By /s/ Mark. D. Smilow
                                                 Mark. D. Smilow
                                                 Richard A. Acocelli (to be admitted pro hac
                                                 vice)
                                                 1500 Broadway, 16th Floor
 BRAGAR EAGEL & SQUIRE, P.C.                     New York, New York 10036
 Alexandra B. Raymond                            Tel: (212) 682-3025
 810 Seventh Avenue, Suite 620                   Fax: (212) 682-3010
 New York, NY 10019                              Email: msmilow@weisslawllp.com
 Tel: (646) 860-9158
 Fax: (212) 214-0506                                 Attorneys for Plaintiff
 Email: raymond@bespc.com

 Attorneys for Plaintiff




                                            - 18 -
